UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2010 UNITED CONTINENTAL HOLDINGS, INC. UNITED AIR LINES, INC. CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-06033 36-2675207 Delaware 001-11355 36-2675206 Delaware 001-10323 74-2099724 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 77 W. Wacker Drive, Chicago, IL (Address of principal executive offices) (Zip Code) (312) 997-8000 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 5, 2010, United Continental Holdings, Inc. issued a press release reporting the October 2010 operational performance of United Air Lines, Inc. and Continental Airlines, Inc., its wholly owned subsidiaries.The press release is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. ExhibitNo. Description 99.1* Press Release issued by United Continental Holdings, Inc. dated November 5, 2010 * Filed herewith electronically. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED CONTINENTAL HOLDINGS, INC. UNITED AIR LINES, INC. CONTINENTAL AIRLINES, INC. By: /s/ Chris Kenny Name: Chris Kenny Title: Vice President and Controller Date:November 5, 2010 EXHIBIT INDEX ExhibitNo. Description 99.1* Press Release issued by United Continental Holdings, Inc. dated November 5, 2010 * Filed herewith electronically.
